Citation Nr: 1129159	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The rating decision awarded a 10 percent disability rating for the Veteran's service-connected right ear hearing loss.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In its previous remand of August 2009, the Board determined that it also had jurisdiction over the issue of entitlement to an increased rating for left ear hearing loss.  At that time, the Board remanded the issue of entitlement to a rating in excess of 10 percent for bilateral hearing loss for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

As an initial matter, the Veteran and his representative have argued that private examination results reflect a more significant degree of hearing loss and demonstrate that the Veteran is entitled to a rating in excess of 10 percent for his service-connected hearing loss.  In this regard, the record reveals private audiometric results from December 2004, November 2005, February 2008, March 2008, and April 2009 that were represented in graph format only.  In addition, although the Board may in some instances be capable of interpreting such graphic representations, the record is unclear as to the type of word recognition test that was utilized at the time of these evaluations.  

Consequently, as a result of a recent decision of the United States Court of Appeals for Veterans Claims (Court), the Board finds that the private audiologist that conducted the audiograms in December 2004, November 2005, February 2008, March 2008, and April 2009 should be contacted and requested to translate the graphic findings from these evaluations in numerical form at 500, 1000, 2000, 3000, and 4000 Hertz and clarify whether the controlled speech discrimination test (Maryland CNC) was conducted in obtaining the results from these evaluations.  Savage v. Shinseki, 24 Vet. App. 259 (2010) (holding that it was error for Board to refuse to consider private audiological examinations submitted by claimant on the ground they were unclear, without seeking clarification from the examiners or explaining why such explanation was not needed).  In addition, the Veteran should be provided with a new VA examination, at which time the examiner should also be requested to translate the graphic findings from December 2004, November 2005, February 2008, and March 2008 in numerical form at 500, 1000, 2000, 3000, and 4000 Hertz, and to additionally provide an opinion as to whether the Maryland CNC test was used in conjunction with the private evaluations.  

The Veteran's representative has also contended that the Veteran's hearing loss has worsened since the Veteran's last VA examination in December 2009, and it has been held that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Arrangements should also be made to obtain any additional VA treatment records for the Veteran, dates since October 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for the Veteran, dated since October 2009.  

2.  The December 2004, November 2005, February 2008, March 2008, and April 2009 private audiometric evaluations should be sent back to the audiologist for clarification.  The private audiologist should convert the graphical information into numerical data and clarify if the Maryland CNC speech discrimination test was used with respect to the examinations.  If the Veteran's private audiologist fails to respond to the request, contact the Veteran and request that he obtain the information from the private audiologist.  

3.  Thereafter, regardless of whether additional information is received by the private audiologist or the Veteran in response to item number 1, above, schedule the Veteran for a new VA examination by an appropriate examiner to determine the nature and current severity of the Veteran's bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished.  

(a) Testing should be conducted to determine the current severity of the Veteran's hearing loss and should include the use of controlled word discrimination (Maryland CNC) and pure tone audiometry test.  

(b) The examiner should fully describe the functional effects caused by the Veteran's hearing disability in the final examination report.

(c) Also request that the examiner review the December 2004, November 2005, February 2008, March 2008, and April 2009 private audiograms and interpret the charts provided in the reports, including the exact decibel results at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner should also be requested to provide an opinion as to whether the Maryland CNC test was conducted in conjunction with the evaluations.  

A rationale for any opinion expressed should also be provided. 

4.  The RO/AMC should read all medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all questions posed are not answered.  

5.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, and allowed an appropriate period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


